DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on April 27, 2022.   As directed by the amendment, Claims 1-3, 12, and 15 have been amended.  Claims 1-15 are allowable over the prior art.
Regarding the Office Action filed February 25, 2022:
Applicant has resolved all objections in the drawings.  Therefore, those objections have been withdrawn.
Applicant has resolved all objections to the specification.  Therefore, those objections have been withdrawn.
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.  Any further objections have been resolved in an Examiner’s Amendment.
The claims still invoke 35 USC 112(f).  Therefore, the invocations are maintained.
Applicant has resolved all rejections under 35 USC 112(b).  Therefore, those rejections have been withdrawn.  Any further rejections have been resolved in an Examiner’s Amendment.
Claims 1-15 are allowable over the prior art.  The reasons for indicating allowable subject matter in the previous Office Action are repeated below.   
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Toggle mechanism of Claim 1.  The corresponding structures are the spring retention bars 23, spring 33, and/or housing 32 (Figs 4 and 7).
First and second toggle mechanisms of Claim 12.  The corresponding structures are the spring retention bars 23, spring 33, and/or housing 32 (Figs 4 and 7).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of Record Michael Roebuck on May 10, 2022:

The application has been amended as follows: 
REPLACE Claim 3 with the following:
Claim 3. (Currently Amended) The apparatus of claim 2, the apparatus further comprising: the first face mask holder arm having a first hinged end, the second face mask holder arm having a first hinged end, a spring inside of the toggle mechanism attached between the first hinged end of the first face mask holder arm and the first hinged end of the second face mask holder arm, wherein the spring causes the second end of the first face mask holder arm and the second end of the second face mask holder arm to rotate outward and disengage from the first face mask holder arm ramp and the second face mask holder arm ramp on the face mask when the face mask is removed from the face mask holder.
REPLACE “a first hinged end” with –the first hinged end—(Claim 4, Line 2).
REPLACE “a first hinged end” with –the first hinged end—(Claim 4, Line 3).
REPLACE “in” with –is—(Claim 5, Line 4).
REPLACE “the first end” with –the first hinged ends—(Claim 6, Line 2).
REPLACE “a person’s” with –the person’s—(Claim 7, Line 3).
REPLACE “the toggle mechanism” with –the first and second toggle mechanisms—(Claim 12, Line 10).
REPLACE “a cough” with –the cough—(Claim 12, Line 14).
REPLACE “the toggle mechanism” with –the first and second toggle mechanisms—(Claim 13, Line 2).
REPLACE “rotating via the toggle mechanism” with –rotating, via the first and second toggle mechanisms,-- (Claim 13, Line 4).
REPLACE “a pair of face mask holder ramps” with –the first and second face mask holder arm ramps—(Claim 13, Lines 4-5).
REPLACE “the toggle mechanism” with –the first and second toggle mechanisms—(Claim 13, Line 5).

Reasons for Allowance
Claims 1-15 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 discusses an apparatus for containing a cough aerosol, the apparatus comprising: a face mask having a rigid first section configured to hold a filter, a face mask seal, a filter holder removably attached inside of the face mask, the filter wherein the filter holder is configured to contain the filter, a first face mask holder arm ramp and a second face mask holder arm ramp formed on the rigid first section, a first toggle surface formed on a first end of first face mask holder arm ramp and second toggle surface formed on a first end of second face mask holder arm ramp; a face mask holder configured to hold the face mask; a first and second face mask holder arm rotationally attached to the face mask holder and configured to hold the face mask on the face mask holder; a toggle mechanism on the face mask holder configured to rotate a first and second face mask holder arm inward to engage a first and second mask holder arm ramp on the face mask when the face mask is inserted into the face mask holder and rotate the first and second face mask holder arm outward and disengage a first and second face mask holder arm ramp toggle surface on the face mask when the face mask is removed from the face mask holder.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 1 above.
Claim 12 discusses a method for containing a cough aerosol, the method comprising: sliding a pair of face mask holder arm pads over each toggle surface on a pair of face mask holder arm ramps; triggering a toggle mechanism by the sliding of the arm pads over the toggle surfaces; rotating a pair of mask holder arms on a face mask holder, outward and away from the pair of face mask holder ramps on a face mask using the toggle mechanism to release the face mask from the face mask holder; sealing the face mask to a person’s face, receiving a cough aerosol in the face mask; and filtering the cough aerosol in the face mask through a filter.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 12 above.
Several prior art similar to the claimed invention are discussed below.
Scalisi (US 2021/0401157) is a protective case for housing a protective face mask that has at least one replaceable filter.  The protective case has a belt clip that allows the face mask to be attached to a belt (Scalisi: Fig 2).  However, the device of Scalisi does not discuss anything about the use of a specific toggle mechanism along with rotating arms that hold onto the mask.  Scalisi is capable of holding the mask inside of a container but does not use rotating arms to hold it in place.  Instead, the mask is simply held by elastic cables that are inside of the container of Scalisi.  Additionally, Scalisi completely encloses the mask itself while the instant invention only encloses one side of the mask.  Since the instant invention does not completely enclose the mask, it allows the mask to be deployed or used in a quicker fashion compared to a mask that is completely enclosed by a container.  Therefore, Scalisi does not disclose the claimed invention of Claim 1.  Similarly, Claim 12 discusses a specific toggle mechanism that is never discussed in Scalisi.  Therefore, Scalisi does not disclose the claimed invention of Claim 12.
Spear et al. (US 2021/0353768) is a mask carrying system that has an interior disinfectant system for disinfecting the mask.  Similar to Scalisi above, Spear completely encloses the mask and does not have the specific toggle mechanism and arms required by the claim.  Spear also utilizes a disinfectant system that incorporates electrical components into the device which is not found in the instant invention.  Although Spear does allow for clipping on to a belt, the method in which Spear is holding the mask is completely different from the instant invention.  Therefore, Spear does not disclose the claimed invention of Claim 1.  Similarly to the arguments above about Scalisi and Claim 12, Spear does not disclose the claimed invention of Claim 12.
Wiegand-Hansen (US 2018/0035773) is a dust proof container for holding a dust mask.  The container utilizes a zipper which is a completely different mechanism compared to the toggle mechanism of the instant invention.  Similarly to Scalisi and Spear, Wiegand-Hansen makes no mention of the toggle mechanism or the arms and simply completely encloses the mask.  Therefore, Wiegand-Hansen does not disclose the claimed invention of Claim 1.  Similar arguments are applied to Claim 12.
Choi (US 2012/0260920) is a respirator that includes a mask body and a filter cartridge.  Although the mask does have a filter cartridge, the mask does not have the face mask holder that the instant invention is claiming.  Choi does not discuss the specific toggle mechanism and arms required by the claim.  Choi only has a yolk 28 for holding on to straps 30, nothing more (Choi: 28 and 30, Figs 1 and 3).  The filter cartridge can be removed from the mask body but this removal is completely different from the removal of the face mask holder from the face mask.  As stated before, the specific toggle mechanism and arms that allow for insertion and removal of the face mask and face mask holder are never mentioned in Choi.  There is also nothing in Choi that hints at the mask being able to be clipped on a belt or placed somewhere outside of the face.  Therefore, Choi does not disclose the claimed invention of Claim 1.  Similar arguments are applied to Claim 12.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785